  Case 21-80079         Doc 21     Filed 04/12/21 Entered 04/12/21 13:47:00            Desc Main
                                     Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

 In Re:                                              Case No. 21-80079

 William E. Schafman
                                                     Chapter 13

 Debtor.                                             Hon. Judge Thomas M. Lynch

             OBJECTION TO CONFIRMATION OF PLAN FILED ON 01/22/2021

        NOW COMES U.S. Bank Trust National Association, as Trustee of the Tiki Series IV
Trust, and/ or its assigns (hereinafter “Creditor”), by and through its attorneys, Sottile & Barile
LLC, and moves this Honorable Court for an Order denying confirmation of Debtor’s plan filed
on January 22, 2021 and in support thereof states as follows:

          1. Debtor filed a petition under Chapter 13 of Title 11, United States Bankruptcy Code
             on January 22, 2021 and this Court has jurisdiction pursuant to 28 U.S.C. §1334 and
             Internal Operating Procedure 15(a) of the United States District Court for the
             Northern District of Illinois.

          2. As reflected in the filed Proof of Claim attached hereto, Creditor is a secured creditor
             with respect to a certain indebtedness in the amount of $54,870.41. Creditor is
             secured by an interest in the real property commonly known as 1903 Ogilby Rd,
             Rockford, IL 61102 and that the Chapter 13 plan herein proposes that Debtor cure the
             pre-petition arrearage claim through the Chapter 13 Trustee while maintaining
             current, post-petition mortgage payments.

          3. Creditor’s claim provides for a pre-petition arrearage in the amount of $7,558.38, the
             proposed plan does not provide for any pre-petition arrears owed to Creditor in
             contradiction of Creditor’s rights under 11 U.S.C. §1322(b)(2) and/or §1322(b)(5).

          4. That sufficient grounds exist for denial of confirmation as Debtor’s plan:

                 a. Debtor’s Plan states Debtor is working directly with the Creditor regarding a
                    Loan Modification Agreement which will cure any pre-petition arrears.
                    Creditor has no record of a pending Loan Modification Agreement at this
                    time.
                 b. Fails to cure Creditor’s pre-petition arrearage claim amount in full.

          5. Creditor has incurred attorney fees and/or costs in connection with this bankruptcy
             proceeding subject to court approval, including:
  Case 21-80079       Doc 21     Filed 04/12/21 Entered 04/12/21 13:47:00           Desc Main
                                   Document     Page 2 of 2



                  $550.00 for Objection to confirmation of the Chapter 13 plan including plan
                  review and attending confirmation, if not separately billed.


       WHEREFORE, Creditor prays this Court deny confirmation of the plan allowing the
fees and costs described herein to be added to the indebtedness pursuant to the terms of the note
and mortgage, and for such other and further relief as this Court may deem just and proper.


 Dated: April 12, 2021                            Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
